Order entered October 29, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01073-CR

                            WARREN RAY PATTON, JR., Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 14-00353-422-F

                                              ORDER
        Appellant’s motion to extend time to file a reply brief is GRANTED. The clerk is

directed to file appellant’s reply brief in this cause.


                                                          /s/   BILL WHITEHILL
                                                                JUSTICE